           Case 1:20-cv-09714-RA Document 3 Filed 11/20/20 Page 1 of 3
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 11-20-20



 WILLY ALONSO ESCOBAR-
 HERNANDEZ,

                    Petitioner,
                                                             No. 20-CV-9714 (RA)
                       v.
                                                                    ORDER
 WILLIAM P. BARR, CHAD WOLF,
 THOMAS DECKER, and J.P. Young,

                     Respondents.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes.

       On November 18, 2020, Petitioner Willy Alonso Escobar-Hernandez petitioned this

Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. According to his petition, Mr.

Escobar-Hernandez is presently being detained at the Oakdale Detention Center, a federal prison

in Oakdale, Louisiana. Mr. Escobar-Hernandez maintains that venue properly lies in the

Southern District of New York because Respondents’ New York, NY office (Varick St.) ordered

his detention and is overseeing his confinement at Oakdale, and also because his removal order

was issued by an immigration court located in New York, NY. The petition names as

respondents both Thomas Decker, the Field Office Director of ICE in New York, and J.P.

Young, the Warden of the Oakdale Detention Facility.

       Although neither the Supreme Court nor the Second Circuit has determined whether the

“immediate custodian rule” applies in the immigration habeas context, most, but not all, judges

in this District have so ruled. Compare S.N.C. v. Sessions, 325 F. Supp. 3d 401, 410 (S.D.N.Y.

2018); Cesar v. Shanahan, No. 17 Civ. 7974 (ER), 2018 WL 1747989 (S.D.N.Y. Dec. 5, 2018);
           Case 1:20-cv-09714-RA Document 3 Filed 11/20/20 Page 2 of 3




Almazo v. Decker, No. 18 Civ. 9941 (PAE), 2018 WL 5919523 (S.D.N.Y. Nov. 13, 2018); Chan

Lo v. Sessions, No. 17 Civ. 6746 (GHW), 2017 WL 8786850 (S.D.N.Y. Sept. 15, 2017); Adikov

v. Mechkowski, No. 16 Civ. 3797 (JPO), 2016 WL 3926469 (S.D.N.Y. July 18, 2016); Bacuku v.

Shanahan, No. 16 Civ. 0305 (LGS), 2016 WL 1162330 (S.D.N.Y. Mar. 1, 2016) with Grant v.

Decker, No. 20 CIV. 2946 (AKH), 2020 WL 3402445 (S.D.N.Y. June 19, 2020); Arias v.

Decker, No. 20 Civ. 2802 (AT), 2020 WL 2306565 (S.D.N.Y. May 8, 2020); Rodriguez Sanchez

v. Decker, No. 18-CV-8798 (AJN), 2019 WL 3840977 (S.D.N.Y. Aug. 15, 2019) .

       This Court has on numerous occasions transferred such cases to the district in which

petitioner was confined at the time he filed his petition, on the basis of the immediate custodian

rule. See, e.g. Sanchez v. Decker, No. 19-cv-8354 (RA), 2019 WL 6311955 (S.D.N.Y. Nov. 25,

2019); Kolev v. Sessions, No. 17-cv-9477 (RA), 2019 WL 1748436 (S.D.N.Y. Apr. 16, 2019);

Salcedo v. Decker, No. 18-cv-8801 (RA), 2019 WL 339642 (S.D.N.Y. Jan. 28, 2019). In each

such case, this Court found that the petitioner’s proper custodian was the warden of the facility

outside of New York where he was detained rather than the New York field office director who

exercised legal authority over hos immigration case. The Court is therefore inclined to transfer

this matter to the Western District of Louisiana. It is hereby:

       ORDERED that no later than November 30, 2020, Petitioner shall demonstrate why this

case is distinguishable from the cases cited above, and why venue is proper in the Southern

District of New York. The government may respond by December 7, 2020.

SO ORDERED.

 Dated:         November 20, 2020
                New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge

                                                 2
Case 1:20-cv-09714-RA Document 3 Filed 11/20/20 Page 3 of 3




                             3
